'   "   ..                                      SCANt,JED
                                                Date: ~ ... ~ ...-   fs:-
                                                lnitials:       "fa,<




                                                                                                               ·'; ""- ~ 0i
        a:;»c~~:          u:~£'          ~. ~-t!
            ','#ftJ/zz,,;) rcJk /1-ffo/~/ /#~
                                                 i~~
                                                 ::;~;.
                                                                                      r

                                                                                                                                    ::::                                 .
                         0




                             or      CIJ£(/J._r££..
                                                            •                 -   •              •·-       •   ~4
                                                                                                               t
                                                                                                                    . v.:~ •~ ---- s:- -~~~--:.----..--·":---.. -----A
                                                                                                                     r:~--~          ct>       {"J'.~


             . At!t:nJ!/D) ,, /11-h/-NY t!Yc:"l£r&t-{ ;;/
           /~:Xd-u-.
                                     //#-Li'£A:S- · c;c,.f}0 ?t0                               p/t//S/ZJ).
              RECEIVED IN
        COURT OF CRIMINAL APPEALS
                                         f?o. 3d..X !2.5//8 ?cJ/>Ia( .
               fEB 26 20i5
                                        IMJOT~ON !D)lE\NI~lED
                                                                                                                    .sW/'cJ::J
             Afolsl AcoSWI, C~erk       [D)~TIE:       ~- \ t ' \ 5                                                           /Ia~!-/ ~                 75<"
                                        IBlY:      ~- t ~-                                             .

             ,PitO:V                -hie SfoMf? <#fuv/~~
           COf ItS              D/'     t5o.m&.                                                        /
          .z":;J.J/~                      if/1C/-fl,v-'J'                         fo        d&                         ttJuer/s
                  .                                                                        r
          ;l-f/vJ I-/o                    r;-/oAi:- );ovc ·
                             5't)C£/b(r;                    Jr..dJ~ .ft2_                                                                  ,
                                                                JfJ?,2.   h               35CJ     s· /./r/_/,Jfsfo~                           f;3 ~·t
oa..J   /fAJ;;?DAJ;Z>_,   Jk.
                           7g'Z;t).,5· ;3[)_.3;7




              ;L24c/.&zT~G-.ct?z.                  ba ··..s·b 'P?1.3 7s>.z.
               £oh,·dol::.v uA//t
.....




             ?7.3.f/




        /1
        rBn~ttl\ Coa~                    S?~,ru%£ C4t!/??te          St:t::---4 d...GLJ.tJ
     .StJtJ    ea/?'cac.ra.         --
                        6~.-J ,1¢~/8~/tJ. / f r
                                            . 7$ .:L-0 J ..-JtJ3 7




                                                           /RpM-~ ..L-Zf r:l ,l?45!4~Ec/
                                                             C!tJL.yf/




  rP4-tY/L?.   c: i?JRR/Lc-4£:2-j. «_~C?t/~- /0[~ LttJ _OR~ 04hohs~                          ~
&a:&~sL/ !4:>       0!-;kJCMc.A(f Amt ;;;) 0Ars· ~d, O·> , ~ l£~ac/
                          7




                                     /
'   .,   •   .....




                                          RICHARD M. BARTON
                                                     DISTRICT CLERK




Rachel S. Vcia                                         DUVAL (.:OUNTY                                 Elizabeth R. Hinojosa
Administrative Assistant                                 P. 0. DR..AWER428                            Zandra Sendejo
Brandy Adams                                         SAN DIEGO, TEXAS 78384                           Ruby Espinosa .
Chief Deputy                                  (361) 279-6239, 279-6241, 279-6268, 279-6284            Deputy Clerks




                     January 15, 2015

                     David T. Rodriguez, #1913782
                     Polunsky Unit
                     3872 FM 350 S
                     Livingston; Texas 77351

                     Re: Cause No. 1 3-CRD-1 7; TSOT v David T. Rodriguez

                     Attention Mr. Rodriguez,'-
                       .     In response to your last letter to the Court, please be advised that.we are
                     in receipt of your "11.07 Form", however, these documents should have gone to
                     the Fourth Court of Appeals. Therefore, I am returning your documents so that
                     you can forward them to the correct Court. We do not correspond with inmates
                     on the norm, however, I felt the need to let you know that your forms need to be
                     filed in with the Fourth Court of Appeal~. Bexar County lustjce Center. Suite 3200,
                     300 Dolorosa, San Antonio, Texas 78205-30_37. Please do not expect any further
                     correspondence from this office.              ·


                                                                           Richard M. Barton, Clerk
                                                                           229th District Court
                                                                           Duval County, Texas


                                                               . -'·
                                                                       By~-~eputy Clerk
                     XC:
                     ,Mr. Rumaldo Solis,
                     Assistant District Attorney
                     Via Hand Delivery